Case: 20-60216     Document: 00516330768         Page: 1     Date Filed: 05/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 24, 2022
                                  No. 20-60216
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Lorenzo C. Nunez-Mena, also known as Angel Luis
   Gonzalez-Ortiz, also known as Victorianao Perez-
   Dominguez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A200 968 227


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Lorenzo C. Nunez-Mena, a native and citizen of Honduras, was twice
   ordered removed in 2014 and barred from reentry for 20 years. In 2019,
   Nunez-Mena was arrested in Louisiana. When the Department of Homeland


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60216      Document: 00516330768            Page: 2   Date Filed: 05/24/2022




                                      No. 20-60216


   Security (DHS) moved to reinstate his removal order, Nunez-Mena claimed
   he feared returning to Honduras because he had allegedly been targeted by a
   criminal group protected by the Honduran police. DHS did not find Nunez-
   Mena credible and referred his case to an Immigration Judge (IJ), who found
   he had no valid claim. Nunez-Mena now petitions this court for review.
   Because his petition is untimely, we DISMISS it for lack of jurisdiction.
          We must independently assess our own jurisdiction. MidCap Media
   Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019). We lack
   jurisdiction over a petition for review filed more than 30 days after the final
   order of removal. 8 U.S.C. § 1252(b)(1); Navarro-Miranda v. Ashcroft, 330
   F.3d 672, 676 (5th Cir. 2003). The IJ’s order was issued February 12, 2020,
   making any petition due by March 13, 2020. Nunez-Mena’s petition, which
   was postmarked March 17, 2020, was not received by the clerk until March
   19, 2020, six days after expiration of the 30-day deadline. It was therefore
   untimely. See 8 U.S.C. § 1252(b)(1); Fed. R. App. P. 25(a)(2)(A)(i).
          In response, Nunez-Mena argues he was detained and deposited his
   petition into the prison mail system on March 10, 2020, before the deadline.
   We assume arguendo that the prison mailbox rule applies here. Compare
   Curuta v. Off. of Chief Admin. Hearing Off., 398 F.3d 329, 330–31 (5th Cir.
   2005), with Adon v. Holder, 582 F. App’x 479, 479 (5th Cir. 2014). Even so,
   Nunez-Mena’s petition would still be untimely because it did not comply
   with the federal rules. See Fed. R. App. P. 25(a)(2)(A)(iii) (prison mailbox
   rule applies if filing deposited by due date along with sworn or notarized
   statement setting out information on deposit date and postage). We decline
   to exercise our discretion to permit a late-filed declaration or statement
   setting out facts to the contrary. Ibid.
          The petition for review is DISMISSED. All pending motions are
   DENIED AS MOOT.




                                              2